                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SAMUEL D. MANNING,                                        CASE NO. C18-1568-JCC
10                              Plaintiff,                     ORDER
11          v.

12   KING COUNTY DAJD, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 57). Judge Theiler recommends
17   that the Court dismiss Plaintiff’s complaint (See id. at 18.) Plaintiff has not filed objections to the
18   report and recommendation. Having reviewed the report and recommendation and the relevant
19   record, the Court finds Judge Theiler’s analysis persuasive. The Court therefore ORDERS as
20   follows:
21          1.      The report and recommendation (Dkt. No. 57) is ADOPTED;
22          2.      Defendants’ motion for summary judgment (Dkt. No. 40) is GRANTED;
23          3.      The case is DISMISSED with prejudice; and
24          4.      The Clerk is directed to send copies of this Order to the parties and to Judge
25                  Theiler.
26          //


     ORDER
     C18-1568-JCC
     PAGE - 1
 1          DATED this 16th day of January 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1568-JCC
     PAGE - 2
